DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-13 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Wright, US 3,032,507 alone.
	Regarding claim 13, Wright teaches a method capable of slowing the aging rate of an asphalt-containing pavement surface comprising:
	applying a sterol-containing asphalt binder emulsion (column 1 lines 9-10; column 3 lines 4-7) to the surface of an existing pavement (“repair of road and pavement surfaces, and in the seal coat treatments of various asphalt pavements”; column 1 lines 13-14) wherein the asphalt binder emulsion comprises asphalt binder (column 3 lines 65-75) and 0.5 to 15 wt. % of sterol based on the asphalt 
	While Wright fails to explicitly disclose that the method retards or slows the increase in rheological index (R-value) of the asphalt binder recovered from the top 1/2 inch of the pavement, since this is a result of the application of the claimed emulsion and Wright teaches applying the claimed emulsion, it is obvious to conclude that this property would be achieved.
	Regarding claim 4, the resulting combination includes the sterol being 1 to 10 wt. % of the asphalt binder weight (Wright’s claim 1).
	Regarding claim 5, the resulting combination includes the limitation since Wright discloses (column 7 lines 36-41) pure sterol being an obvious alternative.
	Regarding claim 6, Wright discloses cholesterol (column 3 line 6).  Wright further discloses “cholesterol and its homologs, e.g., sitosterols, ergosterol and the like”.  While the resulting combination fails to explicitly disclose a blend with plant sterol, Wright discloses that any unsaturated high molecular weight alcohol would be effective (column 7 lines 34-41).  The Examiner takes Official Notice that a sterol blend comprising plant sterol is old and well-known.  It would have been obvious to one of ordinary skill in the art to modify the sterol of the resulting combination to use a blend of plant sterol and cholesterol in view of Wright’s disclosure and what is well-known.
	Regarding claim 7, the resulting combination includes the limitation in view of Wright explicitly disclosing that the sterol can be cholesterol (column 3 lines 5-6), cholesterol being a crude sterol.
	Regarding claim 8, while the resulting combination fails to explicitly disclose the use of a tall oil pitch, the Examiner takes Official Notice that tall oil pitch is a known crude sterol source.  It would have been obvious to one of ordinary skill in the art to modify the resulting combination to use a tall oil pitch since it is a known alternative.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It would have been obvious to one of ordinary skill in the art to use a mixture/blend of 10:90 to 90:10 of pure sterol: crude sterol if desired based on design choice.
	Regarding claim 10, while the resulting combination fails to disclose that the existing pavement comprises reclaimed asphalt binder from recycled asphalt pavement (RAP), recycled asphalt shingles (RAS), softening agents or combinations thereof, the Examiner takes Official Notice that pavement made from these materials or combinations thereof are old and well-known.  It would have been obvious to one of ordinary skill in the art to apply the sterol-containing asphalt binder emulsion to the surface of an existing pavement comprising reclaimed asphalt binder from recycled asphalt pavement (RAP), recycled asphalt shingles (RAS), softening agents or combinations thereof since pavements comprising these materials or combinations thereof are known.
	Regarding claim 11, a ΔTc below -5°C is a potential failure point. It would have been obvious to one of ordinary skill in the art to ensure that the ΔTc is greater than or equal to -5°C to avoid a failure point.
	Regarding claim 12, the resulting combination yields a road surface made from the method of claim 13.
	Regarding claim 23, while the limitations are not disclosed in the resulting combination, the limitations are a result of the method steps of claim 13.  Since the resulting combination includes the method steps of claim 13, it is obvious to conclude that a result is that which is claimed.

	applying a sterol-containing asphalt binder emulsion (column 1 lines 9-10; column 3 lines 4-7) to the surface of an existing pavement (“repair of road and pavement surfaces, and in the seal coat treatments of various asphalt pavements”; column 1 lines 13-14) wherein the asphalt binder emulsion comprises asphalt binder (column 3 lines 65-75) and 0.5 to 15 wt. % of sterol based on the asphalt binder weight (claim 1) and wherein the sterol comprises sitosterols (column 3 lines 4-7; “sitosterols”, meaning all of the types of sitosterol, it includes ß-sitosterol).
	While Wright fails to explicitly disclose that the method retards or slows the increase in rheological index (R-value) of the asphalt binder recovered from the top 1 inch of the pavement, since this is a result of the application of the claimed emulsion and Wright teaches applying the claimed emulsion, it is obvious to conclude that this property would be achieved.
	Claims 17, 19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wright as applied above in view of Baumgardner et al., US 2018/0209102 A1.
	Regarding claims 17, 19, and 22, while the resulting combination fails to disclose applying the
sterol-containing asphalt binder emulsion as the asphalt binder component of a chip seal layer, or applying as a fog seal, or applying as a tack coat, Baumgardner teaches asphalt emulsions and discloses that the asphalt emulsion can be applied in a chip seal layer, in a tack coat, or a fog seal ([0021]). It would have been obvious to one of ordinary skill in the art to modify the sterol-containing asphalt binder emulsion of the resulting combination to be applied as the asphalt binder component of a chip seal layer, in a fog seal, or in a tack coat in view of Baumgardner’s disclosure since an emulsion can be applied in various ways and the application would be based on design choice.
Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Wright as applied above in view of Hill (“The when, how and benefits of using thinlays for pavement preservation”; NPL).
	Regarding claim 25, the resulting combination includes the sterol-containing asphalt binder emulsion being applied to the topmost layer of the road pavement (“repair of road and pavement surfaces”; Wright’s column 1 lines 13-14).  Hill discloses that thinlays are a common way to rehabilitate roads rather than replace them, and that thinlays range from ¾-inch to 1-inch thick (first page).  It would have been obvious to one of ordinary skill in the art to apply the sterol-containing asphalt binder emulsion as a thinlay having a thickness of about 0.5-inch to about 1.5-inches in view of Hill’s disclosure.
	Regarding claim 26, the resulting combination includes the sterol-containing asphalt binder emulsion being applied to the topmost layer of the road pavement (“repair of road and pavement surfaces”; Wright’s column 1 lines 13-14).  Hill discloses that thinlays are a common way to rehabilitate roads rather than replace them, and that thinlays range from ¾-inch to 1-inch thick (first page).  It would have been obvious to one of ordinary skill in the art to apply the sterol-containing asphalt binder emulsion as a thinlay having a thickness of about 0.75-inch in view of Hill’s disclosure.

Response to Arguments
Applicant’s arguments with respect to claim(s) 4-13, 17, 19, and 22-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited sheet.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/KATHERINE J CHU/Examiner, Art Unit 3671